247 F.2d 89
101 U.S.App.D.C. 98
Charles L. SAUNDERS, Appellant,v.UNITED STATES of America, Appellee.
No. 13733.
United States Court of Appeals District of Columbia Circuit.
Argued June 17, 1957.Decided June 20, 1957.

Mr. T. Emmett McKenzie, Washington, D.C., for appellant.
Mr. John W. Kern, III, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll and Frederick G. Smithson, Asst. U.S. Attys., were on the brief, for appellee.  Mr. Forbes Blair, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and FAHY, Circuit judges.
PER CURIAM.


1
This appeal is from a conviction for violation of the narcotic laws.  We find no error affecting substantial rights.


2
Affirmed.